Citation Nr: 9903076	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to service connection for residuals of injury 
to the left (minor) fifth finger.  

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  

3. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  

4. Entitlement to an increased (compensable) rating for 
residuals of injuries to the left (minor) fourth and index 
fingers.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active honorable service from February 1959 
to May 1960.  

By rating action of August 1978 the RO denied service 
connection for a back disorder and denied service connection 
for a psychiatric disability.  In this rating action, the RO 
also granted service connection for a status post fracture of 
the distal phalanx of the left index finger, which was 
assigned a noncompensable evaluation from March 1978.  The 
veteran was informed of this decision by letter dated in 
September 1978 but did not submit a timely Notice of 
Disagreement and the August 1978 rating decision became 
final.  

In a rating decision of November 1990, the RO denied service 
connection for a heart disorder and also determined that no 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The veteran was informed of this 
decision by letter dated in November 1990 but he did not file 
a timely Notice of Disagreement and the November 1990 rating 
decision also became final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO which determined that no new and material evidence had 
been submitted to reopen claims for service connection for a 
psychiatric disorder and a heart disorder.  In a rating 
decision of April 1995, the RO denied service connection for 
residuals of an injury to the left fifth finger and denied a 
compensable evaluation for the residuals of a fracture of the 
distal phalanx of the left index finger.  In a rating 
decision of June 1996, the RO determined that no new and 
material evidence had been submitted to reopen a claim of 
service connection for a back disorder.  

In the June 1996 decision, the RO also confirmed and 
continued a noncompensable evaluation for a "S/P fracture of 
the distal phalanx of the left right (sic) finger (previously 
rated as left index finger)".  In June 1996, the RO issued a 
Statement of the Case which included the issue of entitlement 
to a compensable evaluation for the residuals of a fracture 
of the left fourth finger and made no reference to the 
veteran's already service-connected left index finger 
disability.  The Board therefore considers that the June 1996 
rating decision attempted to recharacterize the veteran's 
service connected left index finger disability into a 
disability involving the left fourth finger.  Considering the 
service medical records and the context in which this occurs, 
the Board is of the opinion that such an action constitutes 
an attempted severance by the rating board of the veteran's 
previously service-connected left index finger disability.  
However, since service connection for the residuals of a 
fracture of the left index finger had been in effect for more 
than 10 years, this disability may not be severed based on 
the facts in this case.  38 U.S.C.A. § 1159(West 1991); 38 
C.F.R. § 3.957 (1998).  Therefore, service connection remains 
in effect for residuals of a fracture of the left index 
finger.  

In September 1998, the veteran appeared and gave testimony at 
a hearing before the undersigned Board Member at the RO.  A 
transcript of this hearing is of record.  At the hearing, the 
veteran indicated that he wished to withdraw from appellate 
consideration the issue of whether new and material evidence 
had been submitted to reopen a claim of service connection 
for a heart disorder.  Accordingly, this issue is withdrawn 
and is not before the Board for appellate consideration.  
Only those issues listed on the title page of this decision 
are the subjects of appellate review at this time.  

For reasons discussed below, all the issues currently before 
the Board, with the exception of entitlement to service-
connection for an injury to the left fifth finger, will be 
discussed in the remand portion of this decision.  


FINDING OF FACT

The veteran's claim for service connection for the residuals 
of a fracture of the left fifth finger is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for the residuals of a fracture of the 
left fifth finger.  38 U.S.C.A.§ 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The preenlistment examination revealed no pertinent defects.  
Review of the veteran's service-medical records reveals that 
the veteran was seen in February 1960 after a dresser fell on 
his left hand.  The veteran was noted to have a comminuted 
fracture of the distal portion of the distal phalanx of the 
left fourth finger.  An X-ray of the left hand was reported 
to show a fracture of the distal tuft of the distal phalanx 
of the index finger.  The service medical records contain no 
reference to any injury to the left fifth finger.  No 
pertinent abnormality was noted on the veteran's May 1960 
examination prior to separation from service.  

During VA outpatient treatment in December 1987, the veteran 
was noted to give a history of arthritis in the left ring 
finger.  Physical evaluation revealed a swollen left ring 
finger.  The assessment was arthritis.  An August 1993 X-ray 
of the left hand revealed metallic densities in and about the 
proximal phalanx of the left fifth finger and some were seen 
in the base of the intermediate phalanx of the same digit.  
Generalized osteopenia was also noted.  There was evidence of 
an old healed fracture of the left fifth finger and some 
shortening of the proximal phalanx.  A medical statement and 
outpatient treatment records from a VA medical facility 
indicate that the veteran was seen in November and December 
1993 with complaints of pain and stiffness in the left fourth 
and fifth fingers.  Deformity of the left fifth finger and 
the left fourth distal phalanx was noted.  X-rays revealed an 
old fracture, metallic foreign bodies and generalized 
osteopenia.  Subsequent treatment for disability of the left 
fourth and fifth fingers is indicated

On VA medical examination in June 1995, the veteran gave a 
history of a 1960 injury to the left hand sustained when a 
refrigerator fell on his left ring and little fingers.  He 
complained that he could not hold tools or work due to pain 
in left ring finger.  It was noted that the veteran was 
unable to flex his left little finger.  An X-ray showed 
foreign bodies overlying the distal end of the proximal 
phalanx of the fifth finger but no fracture was identified.  

During a September 1998 hearing at the RO before the 
undersigned Board member, the veteran related a history of an 
injury to the left hand sustained during service when a 
dresser fell on his left hand.  He said that his injuries on 
that occasion were to the fourth and fifth fingers of the 
left hand, but not to the left index finger.  The veteran 
said that he received treatment for his left-hand disability 
from a private physician, Doctor Ames, from 1960 to 1974.  He 
also said that a VA doctor had told him that he had arthritis 
in his left fourth and fifth fingers due to his service 
injury.  (The veteran's representative subsequently contacted 
Doctor Ames, now retired, in an attempt to obtain records of 
the veteran's treatment, but was told that the doctors 
medical files had been destroyed.)  

The threshold question in regard to the issue of service 
connection for residuals of a fracture of the left fifth 
finger is whether the veteran has met his burden of 
submitting evidence of a well-grounded (i.e. plausible) 
claim.  If not, the claim must fail and the VA has no duty to 
assist the veteran in the claims development.  38 
U.S.C.A.§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has not submitted a 
well-grounded claim for service connection for residuals of a 
fracture of the left fifth finger.  

The United States Court of Veterans Appeals (Court) has held 
that a veteran must submit evidence, not just allegations, in 
order for a claim to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as in this case, 
the issue involves a question of medical diagnosis or 
causation, medical or otherwise competent evidence is 
required to make the claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Lay statements by the veteran, 
regarding questions of medical diagnosis and causation, are 
not sufficient to establish a well-grounded claim, as he is 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In summation, according 
to a decision of the Court, a well-grounded claim requires 
competent medical evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence), Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The evidence shows that the veteran currently has residuals 
of an injury to the left fifth finger, whether the injury 
consisted of a fracture or not.  The veteran is also 
competent to state that he injured his left fifth finger in 
service.  The first two Caluza requirements to establish the 
existance of a well-grounded claim are met.  However, no 
health care professional on record in this case has linked 
any current residuals of injury to the left fifth finger to 
service.  Therefore, the third requirement for a well-
grounded claim, as outlined in Caluza, has not been met in 
regard to this claim.  Accordingly, service connection for 
residuals of a fracture of the left fifth finger must be 
denied as not well grounded.  


ORDER

Service connection for the residuals of a fracture of the 
left fifth finger is denied.  


REMAND

In regard to the veteran's application to reopen claims of 
service connection for psychiatric and back disorders, the 
Board notes that 38 C.F.R.§ 3.156(a) provides, in pertinent 
part, that in order to reopen a claim for service connection, 
there must be added to the record new and material evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Court has held that once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new evidence.  First, the Board 
must determine whether the evidence is "new and material."  
Secondly, if the Board determines that the appellant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of 38 C.F.R. 
3.156(a) cited above, and has overruled the extension of the 
Manio analysis that was first articulated by the Court in 
Colvin, supra.  See Hodge v. West; 155 F. 3d. 1356 (1998).  

Inasmuch as the December 1994 rating decision which found no 
new and material evidence to reopen a claim of service 
connection for a psychiatric disorder, and the June 1996 
rating action which found no new and material evidence to 
reopen a claim of service connection for a back disorder, 
both relied on the standard which was struck down in Hodge, 
supra, a remand is warranted to allow the RO to apply the 
standards set forth therein.  The Board notes that the 
December 1994 rating action and the June 1996 rating action 
both applied the correct standard of review at the time they 
were promulgated, because the Hodge case was not decided by 
the United States Court of Appeals for the Federal Circuit 
until September 16, 1998.  However, this fact does not change 
the requirement that these issues be remanded.  

In regard to the issue of entitlement to an increased 
(compensable) rating for the veteran's service-connected 
disability involving index and ring fingers of the left hand, 
the Board notes, as discussed above, that the service medical 
records show treatment for fractures to both the index and 
fourth fingers of the left hand. Since the veteran was 
service-connected for a fracture of his left index finger in 
1978, service connection for injury to that finger is now 
protected.  The rating board action of June 1996 which 
attempted to reclassify this disability as that of an injury 
to the distal phalanx of the left fourth finger in effect 
granted service connection for left fourth finger disability.  
Therefore service connection is currently in effect for both 
residuals of injuries to the left fourth finger and for 
residuals of injury to the left index finger.  The RO has 
evaluated the veteran's finger disability under the 
provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 5225 which 
is based on ankylosis of the index finger only.  However, the 
veteran should be evaluated either under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Codes 5219, for unfavorable 
ankylosis of the ring and index fingers, or under Diagnostic 
Code 5223 for favorable ankylosis of these fingers.  

It is also noted that the veteran last received a VA medical 
examination of his left hand and fingers in June 1995.  The 
report of this examination referred to complaints of pain in 
the left ring finger and weakened grip in the left hand.  It 
was also noted that the left little finger could not be 
flexed.  No reference was made to the left index finger.  
Moreover, it is indicated that this examination was 
considered inadequate due in part to the absence of a 
diagnosis.  Furthermore, VA clinical records reflect 
subsequent treatment for complaints regarding the veteran's 
left hand.  In view of the length of time which has elapsed 
since the veteran's last VA examination of his left hand, the 
reported inadequacy of that examination, and the evidence in 
the claims folder indicating a possible worsening of his 
service-connected disability involving the left index and 
ring fingers, the Board is of the opinion that a further 
examination of the veteran's left index and fourth finger 
disabilities should be conducted prior to further appellate 
consideration.  

In view of the foregoing, this case is remanded to the RO for 
the following development;  


1. The veteran should be afforded a VA 
orthopedic examination to determine 
the nature and extent of disability 
arising from the veteran's service-
connected residuals of fractures of 
the left fourth and index fingers.  
All necessary special studies should 
be performed, including an X-ray of 
the left fourth and index fingers.  
The claims folder must be made 
available to the examining physician 
so that the pertinent medical records 
may be studied in detail.  The 
examiner should report the pertinent 
medical complaints, symptoms and 
clinical findings, including any 
weakness of grip and/or incoordination 
caused by the left fourth and index 
finger disabilities, any pain or 
tenderness at the site of the injuries 
to the veteran's left fourth and index 
fingers, any pain on movement of these 
fingers, and range of motion in the 
metacarpal phalangeal joint, the 
proximal interphalangeal joint, and 
the distal interphalangeal joint of 
the left fourth and index fingers in 
terms of movement toward the 
transverse fold of the palm.  If there 
is pain on movement of these fingers 
before such movement is limited, the 
point at which the pain starts should 
be reported.  

2. Then, the RO should review the record 
and readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for 
service connection for a back disorder 
and service connection for a 
psychiatric disorder.  The RO is 
directed to make a decision on these 
issues based only on consideration of 
the decision in Hodge, supra, and on 
38 C.F.R.§ 3.156.  The RO should also 
adjudicate the issue of entitlement to 
an increased (compensable) evaluation 
for residuals of fractures of the left 
fourth and index fingers.  If these 
benefits are not granted, the veteran 
and his representative should be 
provided a supplemental statement of 
the case in regard to these issues and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, afford the veteran 
due process of law, and to comply with a precedent decision 
of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 11 -


